Mathews, J.,

delivered the opinion of the court.
In this case the appellee moves to dismiss the appeal, on the grounds, that the transcript of the record of proceedings was not filed in the Supreme Court, on the day of the return of the appeal, as required by the 587th article of the Code of Practice and that no application was made to the court, for leave to file it after that day, as prescribed by law.
These we believe to be good grounds, in support of the motion to dismiss.
It is, therefore, ordered, that the appeal in this case be dismissed.